UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6372


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES ISSAC COLE, JR., a/k/a Brother Cole,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:07-cr-00316-JFA-1)


Submitted:   May 23, 2013                       Decided:   May 29, 2013


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Issac Cole, Jr., Appellant Pro Se.     John David Rowell,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James Issac Cole, Jr., appeals the district court’s

order denying his motion to reconsider the denial of his motion

for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006).

As     we   have   recognized,    however,       a   district   court   has    no

authority to grant a motion to reconsider its previous order

denying a 3582(c) motion.           United States v. Goodwyn, 596 F.3d

233,    235-36     (4th   Cir.   2010).        Accordingly,     we   affirm   the

judgment of the district court.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                        AFFIRMED




                                          2